Title: From Jonathan Trumbull, Jr. to Alexander McDougall, 30 June 1781
From: Trumbull, Jonathan, Jr.
To: McDougall, Alexander


                        sir

                            Head Quarters Peekskill 30th June 1781.
                        
                        A Memorandum was sent you this Morng-- for a Captain 2 Subs-- fifty Men of artillery, with two light Pieces to be sent to this Place—The General now desires you will let one of the Peices be
                            a Twelve Pounder. I am most respectfully sir Your most Obedt Servt
                        
                            Jona. Trumbull Jnr Sectry
                            to Comander in Chief
                        
                    